371 U.S. 12
83 S. Ct. 28
9 L. Ed. 2d 48
UNITED STATESv.Nelson WOODSON et al.
No. 162.
Supreme Court of the United States
October 8, 1962

Solicitor General Cox, Assistant Attorney General Loevinger and Lionel Kestenbaum, for the United States.
John J. Carmody, John J. Wilson, Charles J. Steele, Francis Kelly, Lawrence J. Latto, Francis M. Shea, Richard T. Conway, Ellsworth T. Simpson, William F. Kelly, Richard H. Nicolaides and W. V. T. Justis, for appellees.
PER CURIAM.


1
The judgment is reversed. United States v. Wise, 370 U.S. 405, 82 S. Ct. 1354, 8 L. Ed. 2d 590.


2
Mr. Justice GOLDBERG took no part in the consideration or decision of this case.